NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            08-SEP-2021
                                            08:48 AM
                                            Dkt. 39 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

      DANE EVANS and DIANE EVANS, Plaintiffs/Counterclaim
          Defendants-Appellees, v. SUZANNE JOSEFOWSKI,
           Defendant/Counterclaim Plaintiff-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC171001427)


                     ORDER DISMISSING APPEAL
      (By:  Ginoza, Chief Judge, Wadsworth and Fujise, JJ.)
          Upon review of the record, it appears that:
          (1) On October 22, 2020, Defendant/Counterclaim
Plaintiff-Appellant Suzanne Josefowski (Josefowski) filed the
notice of appeal through counsel;
          (2) On June 25, 2021, the court granted Josefowski's
counsel's May 26, 2021 motion to withdraw as counsel and June 23,
2021 motion for a second extension of time for the statement of
jurisdiction and opening brief. The court ordered the appellate
clerk to mail a copy of the order to Josefowski at the address
listed in counsel's motion to withdraw as counsel, and the court
extended the deadline for the statement of jurisdiction and
opening brief to July 26, 2021. The same day, the appellate
clerk mailed a copy of the June 25, 2021 order to Josefowski;
          (3) Josefowski failed to file the statement of
jurisdiction and opening brief, or request another extension of
time;
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           (4) On August 3, 2021, the appellate clerk entered a
default notice informing Josefowski that the time for filing the
statement of jurisdiction and opening brief had expired, the
matter would be called to the court's attention on August 13,
2021, for appropriate action, which could include dismissal of
the appeal, under Hawai#i Rules of Appellate Procedure
Rules 12.1(e) and 30, and Josefowski could request relief from
default by motion; and
           (5) Josefowski took no further action in this appeal.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, September 8, 2021.
                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge




                                  2